Hallam, J.
(concurring in result).
I concur in the result, but I do not agree that the compensation act has talien from the court its inherent power to relieve against its own judgments taken through mistake, surprise or excusable neglect. This power was not granted, but only limited by G. S. 1913, § 7786. Gerish v. Johnson, 5 Minn. 10 (23); Russell v. Blakeman, 40 Minn. 463, 42 N. W. 391; Waller v. Waller, 102 Minn. 405, 113 N. W. 1013.
I "find nothing in the compensation -act which, in my judgment, deprives the court of this salutary inherent power. In fact section 8216 provides in terms that judgments entered on settlement of the parties “shall have the same force and' effect * * * as other judgments of the same court.” The provisions of section 8221 that all settlements by agreement of the parties and all awards made by the court of compensation for disability of six months or less shall be “final and not subject to readjustment,” and the provision of section 8222 that all amounts paid by the employer by lump sum payment ©hall be final, but the amount of any award payable periodically for more than six months may be modified by agreement, or by the court on application based on increase or decrease of capacity occurring since the award was made (State v. District Court of Hennepin County, 136 Minn. 147, 161 N. W. 391), destroy judgments for periodical payments of finality, but merely place lump sum judgments on the same footing as other judgments of the court, which are commonly spoken of as “final.” State v. Probate Court of Ramsey County, 83 Minn. 58, 60, 85 N. W. 917. The term “final” is used in contradistinction to the term “subject to readjustment.” '